Citation Nr: 9900025	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  95-06 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida

THE ISSUE

Entitlement to an increased rating for residuals of a left 
calf laceration, with sciatic neuropathy, currently evaluated 
at 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a rating decision from the St. Petersburg, 
Florida, RO, that continued a noncompensable rating for a 
scar, residual of laceration of the left calf with left 
sciatic neuropathy.  A rating decision in January 1982 
originally granted service-connection for a scar, residuals 
left calf laceration, and evaluated it as noncompensable 
under Diagnostic Code 7805.  This rating was confirmed and 
continued until August 1995, when the RO hearing officer 
increased the evaluation to 20 percent under Diagnostic Code 
8520.  An August 1995 rating decision implemented the 
increased rating, effective January 27, 1994, which is the 
date of the claim that led to the rating decision that was 
appealed.  The RO indicated that the effective date was based 
on 38 C.F.R. § 3.157(b), and represented the earliest date 
upon which it could be factually ascertainable that the 
disability had increased in severity.

By a May 1997 decision, the Board denied entitlement to an 
evaluation greater than 20 percent for the residuals of a 
left calf laceration, with sciatic neuropathy.  The veteran 
appealed this decision to the U.S. Court of Veterans Appeals 
(Court).  In June 1998, the Court remanded this case for 
further development, to include a new examination to 
determine the nature and extent of the veterans current 
disability, and to obtain any other evidence the Board 
finds necessary.


REMAND

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed.

The Board notes that the evidentiary record reveals that the 
veteran sustained a post-service work-related injury to his 
back in or around 1980.  A statement is of record, dated in 
November 1980 and marked with the letterhead of Alan B. 
Lippitt, M.D., of Atlanta, Georgia.  The statement indicates 
that, on the basis of severe costo-vertebral contusion or 
strain, casually related to trauma with persistent pain, 
moderate degenerative changes and no X-ray of structural 
trauma, the physician has determined the veteran to be 
permanently impaired with a loss of physical function of 
10%.  Of record also is a December 1981 VA examination 
report.  In this report, the physician recorded a history, as 
given by the veteran, of a back injury in 1980, which has, as 
the veteran described, been bothering my legs.  In his 
original claim for disability benefits, dated in October 
1981, the veteran revealed that he had received Workmens 
Compensation Disability benefits. 

The Board thus finds that clarification of the nature and 
extent of the veterans disability attributable to the 
service-connected residuals arising from the inservice left 
calf laceration is necessary.

Second, the Board notes that there may be some confusion as 
to the exact nature of the veterans service-connected left 
calf disability.  In particular, the Board notes that results 
of electromyography (EMG) testing dated in November 1993 show 
evidence of left sciatic neuropathy.  The examiner noted that 
the chronicity could not be evaluated by the study.  VA 
treatment dated in January 1994 records further indicate that 
EMG results confirm left sciatic nerve neuropathy and that 
the service-connected scar was over the site of the nerve 
affected.  Yet, the March 1994 VA examination for peripheral 
nerves reveals a diagnosis of neuropathy of left peroneal 
nerve.  The examiner appended a comment which reads:

Although the EMG revealed neuropathy of 
the sciatic nerve on the left, this was 
not borne out by the clinical examination 
which is noted above as neuropathy of the 
left perineal nerve.

The veterans disability has been evaluated under Diagnostic 
Code 7805-8520, which contemplates the residual scar 
evaluated on the basis of the degree of impairment of the 
sciatic nerve.  38 C.F.R. § 4.27 (1998).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1998).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  

Accordingly, in order to ensure that the VA has met its duty 
to assist the veteran in developing the facts pertinent to 
his claim, and to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all VA and private health care 
providers who have treated him for the 
residuals of his left calf laceration.  
The RO should, in addition, procure duly 
executed authorization for the release of 
private medical records.

2.  Concerning the back injury sustained 
in 1980, the RO should further request 
that the veteran furnish the name and 
address of his former employer, and 
information about the treatment he 
received either for the back injury 
sustained in 1980 or in connection with 
his Workmens Compensation claim.  The RO 
should obtain the necessary authorization 
for the release of private medical 
records.  The RO should obtain 
documentation regarding the 1980 work-
related injury and any and all 
documentation regarding the veterans 
claim for benefits from the employers 
Workmens Compensation Disability 
insurance.

3.  The RO should request that all 
identified health care providers, 
including the veterans former employer 
and/or any private facility contracted by 
that employer to provide medical care to 
its employees, furnish legible copies of 
all medical records of treatment accorded 
the veteran for the residuals of his left 
calf laceration and/or his work-related 
post-service back injury.  The RO should 
ensure that it has all obtainable 
treatment records of which it has 
knowledge.  In particular, the RO should 
obtain any records under the veterans 
name or identification number for 
hospital or outpatient treatment, 
including any clinical medical records, 
accorded him at VAMC Fort Myers and Bay 
Pines, Florida that are not already of 
record; and for that treatment accorded 
the veteran in association with his post-
service work-related back injury, 
including any and all records of treated 
accorded him by Dr. Lippitt of Atlanta, 
Georgia.

4.  The RO should afford the veteran a VA 
examination to determine the nature and 
extent of the residuals arising from his 
service-connected left calf laceration.  
All indicated tests and studies should be 
accomplished.  The claims folder and this 
remand must be made available to the 
examiner.  The examiners conclusions, 
and the reasons or bases therefor, are to 
be set forth in a clear, logical, and 
concise manner in the examination report.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, and comment on the 
functional limitations, if any caused by 
the residuals of the veterans service-
connected left calf laceration, in light 
of 38 C.F.R. §§ 4.40, 4.45.

The examiner should provide explicit 
responses to the following questions:

(a)  Do the residuals of the service-
connected left calf laceration cause 
weakened movement, excess fatigability, 
or incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  Concerning subjective complaints of 
pain, the examiner is requested to 
comment specifically on whether pain is 
visibly manifested on movement; the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected disability; the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disability; or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the residuals of the service-connected 
left calf laceration.

(c)  The examiner is also requested, 
specifically, to comment upon whether or 
not there are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected disability, and if such 
overlap exists, the degree to which the 
nonservice-connected problemssuch as 
those arising from the 1980 post-service 
work-related injurycreate functional 
impairment that may be dissociated from 
the impairment caused by the residuals of 
the service-connected left calf 
laceration.  If the functional impairment 
created by the nonservice-connected 
problem cannot be dissociated, the 
examiner should so indicate.

Finally, the examiner is specifically 
requested to offer an opinion as to which 
nerve(s), if any, are affected by the 
service-connected left calf laceration.  
If the examiner cannot determine which 
nerves are affected, the examiner should 
so indicate.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998).  If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

6.  After receipt of any and all newly 
acquired evidence and the VA examination 
report, the RO should again review the 
veterans claim for entitlement to an 
increased evaluation for the residuals of 
his service-connected left calf 
laceration and should consider whether 
the manifestations of the veterans 
service-connected disability warrant 
evaluation under separate diagnostic 
codes under Esteban.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is so informed.  He may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The appellant is hereby notified that it is the 
appellants responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
